Citation Nr: 0910050	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for a right ankle 
disability. 

4.  Entitlement to service connection for a lumbar spine 
(back) disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from September 1990 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the Veteran's claims for 
service connection for tinnitus, "muscular strain, 
lumbosacral spine," bilateral hip strain, and a right ankle 
condition.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have tinnitus as a result of his 
service.

2.  The Veteran does not have a bilateral hip disability, a 
right ankle disability, or a lumbar spine disability, that 
was caused or aggravated by service, or by a service-
connected disability.   


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that was caused or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The Veteran does not have a bilateral hip disability, a 
right ankle disability, and a lumbar spine disability, that 
were caused or aggravated by service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008); Allen v. 
Principi, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
tinnitus, a bilateral hip disability, a right ankle 
disability, and a lumbar spine disability.  He asserts that 
he has a bilateral hip disability, a right ankle disability, 
and a lumbar spine disability, that were caused or aggravated 
by a service-connected disability.  

Service connection is currently in effect for patellofemoral 
syndrome, right knee, patellofemoral syndrome, left knee, and 
warts, left hand.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claims under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria. 

The Veteran's service treatment reports do not show that he 
received treatment for complaints of tinnitus, hip, lumbar 
spine, or right ankle symptoms.  These reports show treatment 
for multiple complaints of knee symptoms without reference to 
the disabilities at issue, providing evidence against these 
claims.  A medical board report indicates that he was 
separated from service due to his bilateral knee symptoms.  A 
separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports dated between 1994 and 2006.  
This evidence includes reports from the Roseburg 
Clinic/Roseburg SurgiCenter (hereinafter "Roseburg"), dated 
in 2000, which show treatment for knee symptoms.  They do not 
show complaints of lumbar spine, right ankle, or hip 
symptoms.  These reports note that the Veteran was employed 
at a Speedy Lube, and that his job required going up and down 
stairs a great deal, and repetitive squatting, and that 
"this has been accepted as a work claim."  These reports 
further note, "He denies prior history of knee problems."  
A May 2000 report shows that he underwent a right knee 
arthroscopy.  

An August 2000 report states, "His employer wrote 
confidentially questioning that the patient may well claim 
that his knee is worse so that he can get off work to go work 
on the Alaskan Pipeline with his father."  A second August 
2000 report essentially repeats this notation.  It further 
indicates that the Veteran was an auto mechanic and manager, 
and that he worked 60 hours per week.   

A VA joints examination report, dated in April 2006, contains 
assessments of bilateral hip strain, "normal right ankle 
examination," and "chronic musculoskeletal strain of the 
lumbosacral region."  Associated X-ray reports for the right 
ankle and lumbosacral spine were unremarkable.  The examiner 
stated that he could not offer an etiological opinion as to 
the claims for secondary service connection without resort to 
"mere speculation," and that, "There is no hard evidence 
by which I can make that association."  

A VA audio examination report, dated in March 2006, shows 
that the Veteran complained of occasional tinnitus.  He gave 
an inservice history of exposure to noise in engine rooms, 
and indicated that he had used ear protection.  The report 
indicates a post-service history of "mill 2 1/2 yrs" and also 
notes that he used ear protection.  The report notes the 
presence of periodic bilateral tinnitus, and indicates that 
the Veteran's hearing was within normal limits.  The examiner 
stated that it was more likely than not (less than 50/50) 
related to military noise exposure (periodic tinnitus and no 
hrg loss)." (emphasis in original).  

When read in context, the Board finds that the examiner 
intended to indicate that there was a less than 50/50 
probability that the Veteran's tinnitus was related to his 
service.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words).  

With regard to the claim for tinnitus, the Board first finds 
that the Veteran is not a credible historian.  The Veteran's 
service treatment reports show that he has a history of 
multiple treatments during service for knee symptoms, and 
that he was separated from service due to his bilateral knee 
disabilities.  However, the Roseburg reports indicate that 
that the Veteran had filed a claim for medical or other 
benefits related to his employment, which required him to go 
up and down stairs a great deal, and repetitive squatting.  
Of particular note, they show that he denied a prior history 
of knee problems.  It therefore appears that he provided a 
false medical history in association with a claim related to 
his workplace in 2000.  The Board therefore finds that the 
Veteran is not considered to be a credible historian.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  Simply 
stated, the Board finds that these facts provide, overall, 
evidence against his claims.       

With regard to the noise exposure during service, service 
treatment reports, and service records, and a submission 
received from the Veteran in association with a claim for 
unrelated benefits, received in about October 1993, all 
indicate that he had training in damage control, with duties 
as a fireman.  

With regard to the medical evidence, the Veteran was not 
treated for complaints of tinnitus during service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The earliest medical evidence of 
tinnitus is found in the March 2006 VA examination report.  
This is approximately 13 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Finally, 
there is no competent evidence to show that tinnitus is 
related to the Veteran's service.  In this regard, the only 
competent opinion of record is found in the March 2006 VA 
examination report, and this opinion weighs against the 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

With regard to the claims for a bilateral hip disability, a 
right ankle disability, and a lumbosacral spine disability, 
the Board finds that the claims must be denied.  The Veteran 
was not treated for lumbar spine, hip, or right ankle 
symptoms during service.  Therefore, chronic conditions are 
not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the 
April 2006 VA examination report contains a "diagnosis" of 
"normal right ankle examination"; there is no competent 
evidence to show that the Veteran has a right ankle 
disability.  The report also contains "diagnoses" of 
"bilateral hip strain," and "chronic musculoskeletal 
strain of the lumbosacral region."  However, associated 
right ankle and lumbar spine X-rays were unremarkable.  
Without a pathology to which joint pain can be attributed, 
there is no basis to find a that there is a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, even if the Board were to assume arguendo that 
these "diagnoses" were evidence of a current bilateral hip 
and lumbar spine disability, this evidence comes 
approximately 13 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  Maxson; Forshey.  

Finally, there is no competent evidence to show or indicate 
that the Veteran has a bilateral hip disability, a right 
ankle disability, or a lumbar spine disability, that is 
related to his service, or to a service-connected disability.  
See 38 C.F.R. §§ 3.303, 3.310; Allen.  Accordingly, the Board 
finds that that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  
 
With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
tinnitus, a bilateral hip disability, a right ankle 
disability, and a lumbar spine disability, were caused by 
service that ended in 1993.  In this case, the Veteran's 
service treatment records do not show treatment for any of 
the claimed conditions.  There is no competent evidence to 
show that tinnitus, a bilateral hip disability, a right ankle 
disability, or a lumbar spine disability, was caused or 
aggravated by service, or by a service-connected disability.  
In particular, the Board has considered the Veteran's written 
testimony as to tinnitus symptoms; however, the Board has 
determined that he is not credible.  As such the service 
treatment records, and the post-service medical evidence, 
outweigh the Veteran's contentions that he has the claimed 
conditions that are related to his service, or to a service-
connected disability.   

Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in August 2005, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied and no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  
The RO has obtained the Veteran's service treatment records, 
as well as VA and non-VA medical records.  The Veteran has 
been afforded an examination, and an etiological opinion has 
been obtained with regard to the claim for tinnitus.  

The April 2006 VA examination report shows that the examiner 
stated that an etiological opinion could not be provided for 
the claims for a bilateral hip disability, a right ankle 
disability, or a lumbar spine disability, without resort to 
mere speculation.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was not diagnosed with a bilateral 
hip disability, a right ankle disability, or a lumbar spine 
disability, during service.  The evidence indicates that the 
Veteran does not currently have any of these claimed 
disabilities, and there is no competent evidence to show that 
any of these claimed disabilities are related to his service 
or to a service-connected disability.  With regard to the 
claims based on secondary service connection, VA requested 
etiological opinions, but the examiner was unable to provide 
the requested opinions.  However, the examiner did state 
that, "There is no hard evidence by which I can make that 
association."  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

Simply stated, the service and post-service medical record 
provides evidence against these claims.  Decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


